Case 1:19-cv-00144-DBB-DBP Document 146 Filed 01/27/21 PageID.3668 Page 1 of 3




                          IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF UTAH, NORTHERN DIVISION


     DIRTT ENVIRONMENTAL SOLUTIONS,                        MEMORANDUM DECISION AND
     INC.; DIRTT ENVIRONMENTAL                             ORDER DENYING MOTION TO COMPEL
     SOLUTIONS LIMITED,

                            Plaintiffs,                    Case No. 1:19-cv-144 DPB
     v.
                                                           District Judge David P. Barlow
     LANCE HENDERSON, KRISTY
     HENDERSON; FALKBUILT, INC.;                           Chief Magistrate Judge Dustin B. Pead
     FALKBUILT LTD.; MOGENS
     SMED; FALK MOUNTAIN
     STATES, LLC,

                            Defendants.


          This matter is before the court on Plaintiffs’ Short Form Motion to Compel Falkbuilt

 Ltd.’s Responses to Document requests. (ECF No. 73.) 1

                                               BACKGROUND

          Plaintiffs offer products and services for the “digital design of component, prefabricated

 construction to build out interior spaces in buildings (referred to as “interior construction”).”

 Amended Compl. ¶ 4, ECF No. 117. Plaintiffs allege certain Defendants left DIRTT to become

 employees of Falkbuilt. These individuals allegedly took information utilized while in DIRTT’s

 employ, including designs, know-how, and certain trade secrets such as pricing information and

 customer contact information.




 1
   District Judge Dee Benson initially referred this matter to the undersigned in accordance with 28 U.S.C. §
 636(b)(1)(A). (ECF No. 14.) It is now assigned to District Judge David B. Barlow who affirmed the prior order of
 reference. (ECF No. 41.) The court elects to decide the motion on the basis of the written memoranda. See DUCivR
 7-1(f).
Case 1:19-cv-00144-DBB-DBP Document 146 Filed 01/27/21 PageID.3669 Page 2 of 3




                                            DISCUSSION

        Plaintiffs seek an order compelling responses to its document requests. According to

 Plaintiffs, Falkbuilt Ltd. provided “220 pages of objections … and only one internal document.”

 (ECF No. 73 p. 2.). Specifically, Plaintiffs ask the court to strike the “boilerplate objections”,

 require key word searches, and the production of:

        • Information taken from DIRTT (e.g., Requests 3-8);
        • Documents regarding Falkbuilt's relationship with Partners (Request
        48);
        • Documentation of Falkbuilt’s business activities, including marketing
        materials (e.g., Requests 57, 58, 62);
        • Financial records supporting Falkbuilt's counterclaim (e.g., Requests
        49-51); and
        • Documents supporting Falkbuilt’s affirmative defenses (e.g., Requests
        37-41, 65).

 (ECF No. 73 p. 4.)

        Interestingly, Falkbuilt Ltd. first argues Plaintiffs’ motion is premature because “meet

 and confer discussions were and still are ongoing.” (ECF no. 86 p. 2, emphasis in original.)

 Defendant further notes that it has produced 3,143 pages of documents, and its production is

 ongoing.

        At the heart of the Federal Rules of Civil Procedure is the premise that “reasonable

 lawyers can cooperate to manage discovery without the need for judicial intervention.” Fed. R.

 Civ. P. 26(b)(1), advisory committee notes (2000). Thus, civil discovery in the federal courts

 should, presumptively for the most part, be “’a self-managed process.’” Federal Deposit

 Insurance Corp. v. Bowden, 2014 WL 2548137, at *12 (S.D.Ga. June 6, 2014) (quoting Teledyne

 Instruments, Inc. v. Cairns, 2013 WL 5781274, at *4 (M.D.Fl. Oct. 25, 2013)). As one court

 noted, “Discovery is intended to be extrajudicial and self-executing. It should require, at most,



                                                   2
Case 1:19-cv-00144-DBB-DBP Document 146 Filed 01/27/21 PageID.3670 Page 3 of 3




 infrequent court involvement.” Selectica, Inc. v. Novatus, Inc., 2014 WL 1930426, at *2

 (M.D.Fla. May 14, 2014). Truly effective advocacy is not only consistent with cooperation, it

 also depends upon the cooperative and proportional use of procedure, such as in the filing of

 motions. Fed. R. Civ. P. 26(b)(1), advisory committee notes (2000).

        A review of the history in this case indicates a lack of cooperation. Yet, with the court

 recently resolving the apparent unwillingness of the parties to move forward without first

 identifying with “reasonable particularity” the trademarks at issue, (ECF No. 145.), the court is

 hopeful that a spirit of cooperation and compromise might return to this case. Indeed, the court

 expects it under the Federal Rules, Local Rules, and the rules governing the Utah State Bar. See,

 e.g., Evans v. Taylorsville City, 2009 WL 10728297, at *2 (D. Utah Apr. 17, 2009) (“the court

 feels constrained to admonish all counsel in this case to practice simple rules of civility and

 professionalism. Regardless of past grievances, real or perceived, the motion before the court has

 generated an undue waste of resources, both in time and money, for the parties, counsel, and the

 court. The court expects better, and will hold all counsel to a higher standard in the future.”)

        Because the meet and confer process regarding the issues in this motion are still ongoing,

 the court DENIES WITHOUT PREJUDICE this motion and ORDERS the parties to use their

 best efforts to meaningfully resolve disputes that arise from these discovery requests.



                  DATED this 27 January 2021.




                                               Dustin B. Pead
                                               United States Magistrate Judge




                                                   3
